DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.  Claims 8-15 have been cancelled. Claims 1-7 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fuel injector elements having “one or more bends along its length” of claim 1 must be shown or the features canceled from the claims.  The Drawings do not indicate where these “one or more bends” are, or what they constitute (there is no reference number or any indicator as to where the applicant intends the feature to be represented, leading to ambiguity as to where the feature is meant to be depicted).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, “the fuel injectors” should be revised to: 
-- the fuel injector elements [[injectors]]--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a portion of each of the fuel injector elements having one or more bends along its length”.  This feature is not discussed anywhere in the instant disclosure, and is not mentioned or described in the Specification, and therefore constitutes NEW MATTER.  The instant specification does not state that the fuel injector element possesses “one or more bends along its length”, and does not use any variation of language thereof that would imply such a feature or its importance to the claimed invention.  What the claim limitation means by “one or more bends” is also not described in the context of the “fuel injector elements”.  It is further noted, that the applicant’s Remarks filed on 06/22/2021 fails to discuss where in the instant disclosure support for such a feature (which was added in the Amendments filed 06/22/2021) is found.
Claims 2-7 are rejected by virtue of dependence on claim 1.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teets (US 2008/0041059).
Regarding independent claim 1, Teets discloses a combustor (Teets Fig. 1 below), comprising: 
a first toroidal casing 18 (“engine body”, the first casing extends around the centerline CL with an opening 71 through the middle, and is hence “toroidal”; Teets Fig. 1-4) circumscribing an axis CL (Teets Fig. 1 & 4) and having an inlet configured to receive fluid 17 (“compressor air”, Para. 0034, see Teets Fig. 1 below), the first casing 18 defining a first internal chamber 43 in fluid communication with the inlet (Teets Fig. 1 & 4, the chamber within the casing 18 as shown, surrounding the inner liner 66); 
a second toroidal casing 66 (combustion liner shell 66, Teets Fig. 1 & 4, Para. 0030-32, “primary zone toroidal form 66”) disposed within the first internal chamber 43 (the second toroidal casing is within the first toroidal casing as shown, Teets Fig. 1) and circumscribing the axis CL (Teets Fig. 1-4), the second casing 66 having an outer wall 40 defining a second internal chamber 41 (“primary combustion zone”, Para. 0034, Teets Fig. 1-4), the outer wall 40 having a plurality of orifices (inlets of the tubes 34 formed in the outer wall 41) formed therethrough (Teets Fig. 2-3), the orifices providing fluid communication between the first and second chambers (air 17 flows from the first chamber 43 through the tubes 34 and into the second chamber 41, Teets Fig. 2, 6, Para. 0030); 
a plurality of fuel injector elements 70 (Teets Fig. 7, Para. 0031), each fuel injector element having a length (“a free length”, Para. 0031), each fuel injector element being disposed between the first and second toroidal casings 18 & 66 (Teets Fig. 7 below, the fuel injector portion is between the first and second casings), a portion of each of the fuel injector elements having one or more bends along its length (Teets Fig. 7, see the “bend” at the axially inner end of the fuel injector heat shield 23, the bend forming a tapered end of the heat shield of the fuel injector element; note, the claim is not specific as to what it means by the fuel injector element having “one or more bends”, hence the limitation could be interpreted very broadly; in this case “a portion” 23 of the fuel injector 70 has a “bend”), each fuel injector element 70 positioned to inject fuel 21 into the second chamber 41 through the orifices (the fuel injectors each extend through a respective orifice and inject fuel into the flow of air passing through the tube 34, Teets Fig. 6 & 7, Para. 0030-31); and 
an outlet structure (the passage radially between second casing portions 48 & 49, shown in Teets Fig. 1, 3 & 4) defining at least one channel 46 (a “dilution zone”, Para. 0034) in fluid communication with the second chamber 41 (receives the combustion products from the second chamber), the at least one channel 46 being oriented parallel to the axis CL (Teets Fig. 1-4, the flow through the at least one channel 46 is parallel to the centerline CL as shown, before reaching vane 15).

    PNG
    media_image1.png
    645
    776
    media_image1.png
    Greyscale

Regarding claim 2, Teets discloses the combustor of claim 1, wherein the orifices are oriented at an oblique angle with respect to the outer wall 40 (Teets Fig. 2, the orifices and their respective tubes 34 are angled obliquely relative to the wall 40 as shown).
Regarding claim 3, Teets discloses the combustor of claim 1, further comprising an ignition source 74, 62 positioned within the second chamber 41 (Teets Fig. 3, Para. 0034, “FIG. 6, linear/elongated slots 25 are incorporated to allow better fuel dispersions thru flow area consideration to yield better f/a mixing in the premix chamber 32. The combustible fuel/air mixture once ignited by an igniter 74 or other means like a "torch" 62, FIG. 3, will supply internal engine heat energy to drive the gas turbine rotor 12 of engine spool 11 FIG. 1.”).


    PNG
    media_image2.png
    595
    656
    media_image2.png
    Greyscale

Regarding claim 5, Teets discloses the combustor of claim 1, further comprising a plurality of funnel elements 34 (outer tubes that funnels air from the first chamber into a winding path and into the second chamber) disposed within the orifices and extending into the second chamber 41, the funnel elements tapering from the first chamber to the second chamber (the inner end of the funnel element 34 is tapered as shown).  
Regarding claim 6, Teets discloses the combustor of claim 1, wherein the injectors 20 extending into the second chamber 41 (Teets Fig. 1-4, the fuel injectors extend into the combustion chamber 41 of the second toroidal casing 66 as shown).


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shekleton (US 5,174,108).
Regarding independent claim 1, Shekleton discloses a combustor (Shekleton Fig. 1), comprising: 
a first toroidal casing 26, 28 (Shekleton Fig. 1, the casing 26, 28 extends around a centerline 12, thereby forming a toroidal shape) circumscribing an axis 12 and having an inlet (between the casing 26 and the axial portion 52 of the turbine shroud, Shekleton Fig. 1 below) configured to receive fluid (air from the compressor 14), the first casing 26, 28 defining a first internal chamber 24 (a “plenum”) in fluid communication with the inlet (Shekleton Fig. 1); 
a second toroidal casing 46 disposed within the first internal chamber 24 (Shekleton Fig. 1, Col. 3, ln. 40-45, “a substantially toroidal combustor, generally designated 44. The combustor 44 is substantially toroidal in the strict geometric sense of the word in that its configuration is generally defined by that of a circle rotated about the axis 12 in spaced relation thereto”) and circumscribing the axis 12, the second casing 46 having an outer wall (the radially outer wall of the casing 46, henceforth 46 for sake of simplicity) defining a second internal chamber 44 (a combustion chamber, Shekleton Fig. 1 above);
the outer wall 46 having a plurality of orifices (where the tubes 90A & 90B are disposed) formed therethrough (a plurality of “air inlets” in the outer wall 46 for the tubes 90 passing through the outer wall, Shekleton Fig. 1), the orifices providing fluid communication between the first and second chambers 24 & 44 (Col. 4, ln. 40-60, “The tubes 90 are disposed in the radially outer wall section 46 of the combustor 44 with their flared ends 91 located within the plenum 24 to receive compressed air from the outlet side of the diffuser 22… there will be a plurality of each of the tubes 90A and 90B at equally angularly spaced locations about the combustor 44”); 
a plurality of fuel injector elements (a flattened tube 100 with a plurality of fuel injection openings 104 spraying fuel into a respective tube 90A), each fuel injector element having a length (Shekleton Fig. 1 below, the length of the “flattened tube”, either axially, radially or circumferentially), each fuel injector element being disposed between the first and second toroidal casings (in the plenum 24), a portion of each of the fuel injector elements having one or more bends along its length (the axial ends of the flattened tube 100 are bent to form a flattened elliptical shape; the radially outer ends of the tubes 90A of each fuel injector element are bent to form a “flared end”, Shekleton Fig. 1 below), each fuel injector element positioned to inject fuel 106 into the second chamber 44 through the orifices 90A (Col. 4, ln. 62-Col. 5, ln. 2, “To provide fuel to the interior of the combustor 44 for combustion purposes, a flattened tube 100 is disposed within the plenum 24 by a mounting bracket 102. At locations upstream of the flared ends 91 of each of the tubes 90A, one or more outlet openings 104 are located in the radially inner side of the flatten tube 100 so that fuel exiting the openings 104 will flow into corresponding and aligned one of the tubes 90A as shown by a stream 106”); and 
outlet structure defining at least one channel 48 (“outlet 48”) in fluid communication with the second chamber 44 (Shekleton Fig. 1), the at least one channel 48 being oriented parallel to the axis 12 (Shekleton Fig. 1 below, the outlet 48 directs combustion products in a direction parallel to the axis 12).

    PNG
    media_image3.png
    561
    758
    media_image3.png
    Greyscale

Regarding claim 2, Shekleton in view of Heitmann teaches the combustor of claim 1, and Shekleton further teaches wherein the orifices 90A are oriented at an oblique angle with respect to the outer wall 46 (Shekleton Fig. 2, the tubes of the orifices are angled obliquely as shown).
Regarding claim 3, Shekleton in view of Heitmann teaches the combustor of claim 1, and Shekleton further teaches an ignition source 94 positioned within the second chamber 44 (Shekleton Fig. 1, Col. 4, ln. 61).
Regarding claim 4, Shekleton in view of Heitmann teaches the combustor of claim 1, and Shekleton further teaches wherein the outlet structure comprises an inner wall (the radially inner side of the second toroidal casing, Shekleton Fig. 1 above) converging toward the outer 
Regarding claim 5, Shekleton in view of Heitmann teaches the combustor of claim 1, and Shekleton further teaches a plurality of funnel elements 90 (the tubes 90) disposed within the orifices and extending into the second chamber 44 (Shekleton Fig. 2, the orifices each have a respective tubes/funnel 90A passing through the outer wall 46), the funnel elements tapering from the first chamber 24 to the second chamber 44 (Shekleton Fig. 2, the funnel elements 90 have an enlarged outer end that tapers to a smaller end within the second internal chamber 44, Col. 4, ln. 40-52, “As seen in FIGS. 2 and 3, tubes 90 having flared radially outer ends 91 are utilized for the purpose. The tubes 90 are disposed in the radially outer wall section 46 of the combustor 44 with their flared ends 91 located within the plenum 24 to receive compressed air from the outlet side of the diffuser 22. The tubes 90, as best seen in FIG. 2, are oriented tangentially with respect to the interior of the combustor 44 so as to provide circumferential swirl of injected air therein.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teets in view of Matsuda (US 2004/0036230).
Regarding claim 7, Teets discloses the combustor of claim 1, but fails to disclose wherein the second casing comprises ceramic matrix composites.
Matsuda teaches a toroidal combustor 1 (Para. 0031, Matsuda Fig. 1), having an outer casing 2, and an inner combustion liner/second casing L1 that comprises ceramic matrix composites (“CMCs”, Para. 0032, “The combustor liner L consists of an annular outer liner L1 and an annular inner liner L2 of a diameter smaller than that of the outer liner L1. The liners L1 and IQ are formed of a ceramic material, such as a CMC, i.e., a fiber-reinforced composite ceramic material.”).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore it would have been obvious to one of ordinary skill in the art the time the invention was filed to have incorporated the ceramic matrix composite material of Matsuda as the material of the second casing of Teets, in order to provide a known combustion liner material that possesses  superior heat resistance compared to metallic liners, reducing the amount of cooling needed for the liner, thus improving the thermal efficiency of the combustor (Matsuda Para. 0004).  One skilled in the art would have been motivated to select a known material in the art, in this case CMCs, on the basis of its optimal suitability for the intended use of the system (in this case, a material that performs well in the high temperature environment of a combustor, for use as the combustor liner).


Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stalker (US 2,627,719) teaches a toroidal combustor having first and second casings, with a fuel injection element that is bent along its length, communicating with the chamber of the second toroidal casing.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741